Citation Nr: 0922793	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating of greater than 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from October 
1965 to July 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2006, the Veteran filed a notice of disagreement 
(NOD) with an RO decision from May 2006 continuing his rating 
at 30 percent for PTSD.  In the August 2006 NOD, the Veteran 
requested a DRO hearing.  Although the Veteran's claim 
subsequently received DRO review, the Veteran did not receive 
a formal DRO hearing.  There is no evidence that the Veteran 
withdrew his request for a hearing.  Thus, the Veteran's 
claim must be remanded for a formal hearing.

Additionally, the Veteran stated in his August 2006 Notice of 
Disagreement that he has been treated for PTSD by Dr. R. at 
the Detroit VA Medical Center.  Upon remand, these records 
should be obtained.  

Finally, the Veteran stated in his August 2006 NOD that he 
now suffers from additional symptoms of PTSD including 
anxiety and increased frequency panic attacks.  Based upon 
these additional symptoms, the Board finds that a new 
examination is warranted to assess the Veteran's current 
manifiestations of PTSD.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a DRO hearing. 

2. Obtain all records from the Detroit VA 
Medical Center relating to the Veteran's 
treatment for PTSD.

3. Schedule the Veteran for a VA mental 
health examination to determine the 
current degree of severity of his PTSD.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  The examiner should identify 
the nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis-V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of the 
Veteran's PTSD upon his social and 
industrial activities including his 
employability.  The rationale for all 
opinions expressed must be provided.

4. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).			
		(CONTINUED ON NEXT PAGE)


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




